105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Famie GAYE, Appellant,v.FIRST COMMERCIAL CORPORATION, doing business as FirstCommercial Bank;  Roy Seiguist, doing business as PikeStation, formerly doing business as Ron's Auto;  LuiseArmstrong, in her official capacity;  Honorable Joel Cole,in his official capacity;  the City of North Little Rock, Appellees,David Gill, Defendant.
No. 96-2317.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 23, 1996.Filed Jan. 3, 1997.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Famie Gaye appeals from the district court's1 adverse grant of summary judgment in her 42 U.S.C. § 1983 action.  The district court properly concluded Gaye failed to show a violation of her federal constitutional rights, and properly exercised its discretion in declining supplemental jurisdiction over her state law claims.  Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The HONORABLE WILLIAM R. WILSON, JR., United States District Judge for the Eastern District of Arkansas